       Case 1:17-cv-04756-LTS-GWG Document 67 Filed 07/07/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 ASHLEY DESVARIEUX, individually
 and on behalf of all others similarly
 situated,
                                                                       No. 17 Civ. 4756 (LTS)(GWG)
                 Plaintiffs,

          -v-
                                                                              ORDER
 AXIOM HOLDINGS, INC. and CURTIS                                        AUTHORIZING DEFAULT
 RILEY,                                                                  JUDGMENT MOTION

                 Defendants.

-------------------------------------------------------x


               This matter having been commenced by the filing of a complaint on June 22,
2020, and the defendant Axiom Holdings, Inc., having failed to interpose a timely answer to the
complaint or otherwise move in this proceeding, and the plaintiff having sought permission to
move for a default judgment against defendant Axiom Holdings, Inc., and the Court having
determined that an investigation of the factual basis of the allegations of the complaint herein
pursuant to Fed. R. Civ. P. 55(b)(2) is appropriate, it is hereby

                 ORDERED, that the plaintiff may make a motion for a default judgment; and it is
further

                ORDERED, that the plaintiff's motion must be accompanied by evidence, in
admissible form, of such facts as it would have proffered to meet its burden of proof on its direct
case had a trial been held in this action; and it is further

               ORDERED, that such motion for default judgment must be served on the
defendants and must be accompanied by copies of the Clerk's Certificate and of proof of service
of the summons and complaint and the motion for default judgment as provided by the
undersigned's Individual Practices Rules; and it is further

                ORDERED, that said motion shall be briefed in accordance with the schedule set
forth in Local Civil Rule 6.1 and will be taken on submission unless otherwise directed by the
Court; and it is further




DESVARIEUX - ORDER                                         VERSION JULY 7, 2020                      1
      Case 1:17-cv-04756-LTS-GWG Document 67 Filed 07/07/20 Page 2 of 3




               ORDERED, that plaintiff must serve a copy of this Order on defendants and file
proof of such service within fourteen (14) days from the date hereof.



Dated: New York, New York
       July 7, 2020



                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




              DESVARIEUX - ORDER                              VERSION JULY 7, 2020              2
      Case 1:17-cv-04756-LTS-GWG Document 67 Filed 07/07/20 Page 3 of 3




DESVARIEUX - ORDER                    VERSION JULY 7, 2020                3
